Title: From Thomas Jefferson to Thomas Mann Randolph, 30 November 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Washington. Sunday eveng. Nov. 30. 1800.

Davy will set out in the morning on his return with the horses. I will endeavor before he goes to get one of Hamilton’s pamphlets for you, which are to be sold here. Bishop’s pamphlet on political delusions has not yet reached the bookstores here. it is making wonderful progress, and is said to be the best Anti-republican eye-water which has ever yet appeared. a great impression of them is making at Philadelphia to be forwarded here. from abroad we have no news. at home the election is the theme of all conversation. setting aside Pensva. Rhode isld. & S. Carolina, the Federal scale will have from the other states 53 votes & the Republican 58. both parties count with equal confidence on Rho. isld & S. Carolina. Pensva. stands little chance for a vote. the majority of 2. in their Senate is immoveable. in that case the issue of the election hangs on S. Carola. it is believed Pinckney will get a complete vote with mr Adams from 4. of the New Engld. states, from Jersey, Delaware & Maryland probably also N. Carolina.—Congress seem conscious they have nothing [to do.] the territorial government here, & the additional judiciary system seem the only things which can be taken up. the Feds do not appear very strong in the H. of R. they divided on the address only 3[6]. against 32. we are better accomodated here than we expected to be; and not a whisper or thought in any mortal of attempting a removal. this evident solidity to the establishment will give a wonderful spri[ng in] buildings here the next season. my warmest affections to my ever dear Martha, kisses to the young ones, and sincere & affectionate attachment to yourself. Adieu.

P.S. mr Brown called on me to-day. the family is well. I forgot to mention to him that Davy could carry letters to Mr. Trist & family.

